PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/477,450
Filing Date: 3 Apr 2017
Appellant(s): Senkiw et al.



__________________
ERNEST CUSICK
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/10/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/04/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
Appellant argues that Parson’s first portion does not contact and cover the helicopter rotor and that each helicopter in Parsons’ rotor requires three “cushions” 39, 40, 41 to envelop the rotor. However, it is the examiner’s position that Parsons is used only for the teaching of a prefabricated geometry. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to appellant's argument that Parsons is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Parsons is in the field of shipping/handling delicate equipment. Also, Parsons is reasonably pertinent to the particular problem with which the applicant was concerned i.e., reduce damage to the rotor or equipment to be transported.

In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is the examiner’s position that easily placing a rotor within the cover by providing preformed cavities is a knowledge generally available to one of ordinary skill in the art.
In response to appellant’s argument the stated rationale for combining the references is incomprehensible and that this significant error occurs throughout the final office action’s rejections. It is the examiner’s portion that the office action mailed on 12/4/20 clearly state the rational for combining the references. 
In response to appellant's argument that English is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this 
Further, appellant argues that English’s fruit packaging apparatus does not teach, suggest, or disclose and outer casing that slidingly engages and forms a compression-fit around the first liner portion 1and the second liner portion. Contrary to appellant’s argument, it is the examiner’s position that English (figs. 1 and 4) teaches a protective packaging having an outer casing 11, 110 slidingly engaging and forming a compression-fit around a first liner portion 13 and a second liner portion 13.
In response to appellant's argument that the Gould reference fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., that the base 158 and supports 160 of the instant embodiments constitute a separate element in the shipping apparatus 164 of claims 14+) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant further argues that the supports 21, 23 of Gould do not extend from the base 27. However, contrary to appellant’s argument, it is the examiner’s position that figs. 2-3 of Gould clearly show the supports 21, 23 extending from the base 27.
Appellant further argues that if one were to transpose the supports onto a base, Gould would in essence destroy the function to maintain the container above the floor. However, contrary to appellant’s argument, it is the examiner’s portion that the modified 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BLAINE G NEWAY/Examiner, Art Unit 3735     


                                                                                                                                                                                                   Conferees:

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.